      Case 5:16-cv-03260-BLF Document 656 Filed 09/10/19 Page 1 of 3


 1   KEKER, VAN NEST & PETERS LLP              STINSON LLP
     ROBERT A. VAN NEST - # 84065              ERIC C. LIEBELER - # 149504
 2   rvannest@kvn.com                          eric.liebeler@stinson.com
     MATTHEW M. WERDEGAR - # 200470            1775 Pennsylvania Avenue NW, Suite 800
 3   mwerdegar@kvn.com                         Washington, DC 20006-4605
     EUGENE M. PAIGE - # 202849                202 728 3006
 4   epaige@kvn.com
     MATTHIAS A. KAMBER - # 232147             KEVIN CONNEELY – pro hac vice
 5   mkamber@kvn.com                           kevin.conneely@stinson.com
     RYAN K. WONG - # 267189                   50 South Sixth Street, Suite 2600
 6   rwong@keker.com                           Minneapolis, MN 55402
     LEAH PRANSKY - # 302246                   612 335 1829
 7   Lpransky@kvn.com
     SHAYNE HENRY - # 300188                   Attorneys for Plaintiff
 8   shenry@keker.com                          SPACE DATA CORPORATION
     ANDREW S. BRUNS - # 315040
 9   abruns@keker.com

10   633 Battery Street
     San Francisco, CA 94111-1809
11   Telephone:     415 391 5400
     Facsimile:     415 397 7188
12
     Attorneys for Defendants
13   ALPHABET INC., GOOGLE LLC, and
     LOON LLC
14
                                UNITED STATES DISTRICT COURT
15
                               NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN JOSE DIVISION
17
     SPACE DATA CORPORATION,                      Case No. 5:16-cv-03260-BLF
18
                  Plaintiff,                      STIPULATION AND [PROPOSED]
19                                                ORDER RE DISMISSAL
           v.
20                                                Dept:       Courtroom 3 – Fifth Floor
     ALPHABET INC., GOOGLE LLC, AND               Judge:      Hon. Beth Labson Freeman
21   LOON LLC,
                                                  Date Filed: June 13, 2016
22                Defendants.
                                                  Trial Date: Vacated [Dkt No. 633]
23

24

25

26

27

28


                          STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
                                      Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 656 Filed 09/10/19 Page 2 of 3


 1             STIPULATION OF DISMISSAL OF CLAIMS AND COUNTERCLAIMS

 2           Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff Space Data

 3   Corporation (“Space Data”) and Defendants Alphabet Inc., Google LLC, and Loon LLC

 4   (collectively, “Google”) hereby stipulate to the dismissal of the following claims and counterclaims

 5   in this action:

 6           1. Except for Space Data’s claim for infringement of U.S. Patent No. 9,678,193 (“the ’193

 7               patent”), as to which claim Space Data reserves its right to appeal, all of Space Data’s

 8               claims in this action are voluntarily dismissed WITH PREJUDICE; and

 9           2. All of Google’s pending counterclaims in this action are voluntarily dismissed

10               WITHOUT PREJUDICE.

11

12   Dated: Sept. 10, 2019                           KEKER, VAN NEST & PETERS LLP

13
                                             By:     /s/ Matthias A. Kamber
14
                                                     ROBERT A. VAN NEST
15                                                   MATTHEW M. WERDEGAR
                                                     EUGENE M. PAIGE
16                                                   MATTHIAS A. KAMBER
                                                     RYAN K. WONG
17                                                   LEAH PRANSKY
                                                     SHAYNE HENRY
18                                                   ANDREW S. BRUNS

19                                                   Attorneys for Defendants
                                                     ALPHABET INC., GOOGLE LLC, and LOON
20                                                   LLC

21
     Dated: Sept. 10, 2019                           STINSON LLP
22

23                                           By:     /s/ Eric C. Liebeler
                                                     ERIC C. LIEBELER
24                                                   KEVIN CONNEELY
25                                                   Attorneys for Plaintiffs
                                                     SPACE DATA CORPORATION
26

27

28

                                                     1
                            STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
                                        Case No. 5:16-cv-03260-BLF
      Case 5:16-cv-03260-BLF Document 656 Filed 09/10/19 Page 3 of 3


 1                                            ATTESTATION
 2          Pursuant to Civil Local Rule 5-1(i)(3), I attest that all other signatories listed, and on

 3   whose behalf this filing is submitted, concur in the filing’s content and have authorized the filing.

 4   Dated: Sept. 10, 2019                           /s/ Matthias A. Kamber
 5

 6

 7

 8                                         [PROPOSED] ORDER

 9          Pursuant to the foregoing stipulation of the parties, IT IS SO ORDERED.

10

11               10th day of September, 2019
     DATED this _____
12

13
                                                     ________________________________
14                                                   Hon. Beth Labson Freeman
15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                     2
                            STIPULATION AND [PROPOSED] ORDER RE: DISMISSAL
                                        Case No. 5:16-cv-03260-BLF
